    Case: 1:15-cv-01595 Document #: 121 Filed: 12/14/18 Page 1 of 5 PageID #:367



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Artero Hollingsworth                            )
                                                )
       Plaintiff,
                                                )
                                                )
       v.                                       )       No. 15-cv-1595
                                                )
ILLINOIS DEPARTMENT OF                          )       Hon. Judge Sara L. Ellis
CORRECTIONS, et al.                             )
                                                )
       Defendants                               )



 PLAINTIFF’S MOTION FOR AN EXTENSION OF TIME AND FOR SUBSTITUTION
                            OF A PARTY

       Pursuant to Rules 6(b) and 25(a)(1) of the Federal Rules of Civil Procedure, Plaintiff

Artero Hollingsworth (“Plaintiff”), by and through his counsel, hereby moves this Court for an

extension of time to substitute a party, and for an order substituting Ghaliah Obaisi

(“Independent Executor”) for Saleh Obaisi, M.D. (“Decedent”) as a Defendant in this action. In

support thereof, Plaintiff states as follows:

       1.      On March 8, 2018, counsel for Defendant Saleh Obaisi filed a Suggestion of

Death, notifying this Court and the parties that Saleh Obaisi is deceased. See Dkt. 92.

       2.      Ghaliah Obaisi has been appointed the Independent Executor of the Estate of

Saleh Obaisi. See Dkt. No. 92 ¶ 3; see also Dkt. 92-1 (a copy of the Letter of Office of

Decedent’s Estate).

       3.      Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the

claim is not extinguished, the court may order substitution of the proper party.”

       4.      A motion for substitution generally must be filed “within 90 days after service of

a statement noting the death.” Fed. R. Civ. P. 26(a)(1). However, “the 90 day time period [is] not

                                                    1
    Case: 1:15-cv-01595 Document #: 121 Filed: 12/14/18 Page 2 of 5 PageID #:368



intended to act as a bar to otherwise meritorious actions” and “extensions of the period may be

liberally granted.” Continental Bank, N.A. v. Meyer, 10 F.3d 1293, 1297 (7th Cir. 1993) (citations

omitted).

       5.      The Court “may permit untimely motions for substitutions when the tardiness is

the result of excusable neglect.” Plummer v. Welborn, 2016 WL 2937029, at *3 (N.D. Ill. May

20, 2016); see also Fed. R. Civ. P. 6(b)(1)(B) (extensions of time may be granted on motion of a

party “if the party failed to act because of excusable neglect”).

       6.      As the Seventh Circuit has explained, excusable neglect may be found where a

party misses a filing deadline due to an attorney’s negligence, carelessness, or even mere

mistake. See Robb v. Norfolk & Western Ry. Co., 122 F.3d 354, 359 (7th Cir. 1997). Further, this

court has discretion to “consider the equities” in deciding whether there is excusable neglect. Id.

       7.      Here, the 90-day period for moving to substitute the Independent Executor under

Rule 25(a)(1) would have expired on June 6, 2018.

       8.      However, Plaintiff’s then-counsel at the time filed a motion to withdraw as

Plaintiff’s attorney on June 12, 2018. See Dkt. 99. Counsel’s appearance was finally withdrawn

on July 26, 2018. See Dkt. 108.

       9.      Between July 26, 2018 and September 13, 2018, this Court recruited two other

attorneys to serve as Plaintiff’s counsel, each of whom withdrew from the case shortly after their

appointments. See Dkts. 108, 109, 112 – 114.

       10.     On September 13, 2018, this Court recruited William Michael to represent

Plaintiff in this action. Mr. Michael has diligently been working to assess the case and only

recently received the complete file, including deposition transcripts to review. Upon reviewing




                                                  2
    Case: 1:15-cv-01595 Document #: 121 Filed: 12/14/18 Page 3 of 5 PageID #:369



the file counsel recognized that it was necessary to substitute the Independent Executor in place

of Mr. Obaisi.

       11.       In view of the repeated turnover in Plaintiff’s appointed attorneys, it would be

inequitable to penalize Mr. Hollingsworth for a failure to timely move for substitution.

       12.       This is Plaintiff’s second motion for an extension of time in this case. The first

was an agreed motion for an extension of time to complete discovery, which was filed on March

31, 2018. Dkt. 94. That motion was granted on April 3, 2018. Dkt. 96.

       13.       In the Suggestion of Death filed with this Court, counsel for Dr. Obaisi stated that

any Suggestion of Death, Motion for Substitution of Party, and corresponding Notice of Motion

may be served by email at obaisiestate@gmail.com, with a copy of the email and any

attachments thereto sent to the attorneys of record from Cunningham, Meyer & Vedrine P.C.,

“via their listed email address on the CM/ECF system.” Dkt. 92 ¶ 5.

       14.       On December 7, 2018, the date of this filing, Plaintiff served the Independent

Executor with the Suggestion of Death (Dkt. 92), this Motion, and the corresponding Notice of

Motion in in the manner described above in paragraph 13.

       15.       Counsel for plaintiff has met and conferred with defense counsel regarding this

motion by phone and by email. Defense counsel has stated that they do not consent to the

extension or the substitution.

       WHEREFORE, Plaintiff Artero Hollingsworth respectfully requests that this Court grant

an extension of time to substitute a party, and enter an Order substituting Ghaliah Obaisi, as

Independent Executor of the Estate of Saleh Obaisi, for Saleh Obaisi, M.D., as a Defendant in

this action, and ordering any other relief that this Court deems proper.




                                                   3
   Case: 1:15-cv-01595 Document #: 121 Filed: 12/14/18 Page 4 of 5 PageID #:370




Dated: December 14, 2018              ARTERO HOLLINGSWORTH


                                      By:/s/ Corwin J. Carr

                                      William Michael
                                      Corwin J. Carr
                                      MAYER BROWN LLP
                                      71 S. Wacker Drive
                                      Chicago, IL 60606
                                      wmichael@mayerbrown.com
                                      ccarr@mayerbrown.com
                                      Phone: 312-792-0600
                                      Fax: 312-706-9138
                                      Counsel for Plaintiff




                                        4
   Case: 1:15-cv-01595 Document #: 121 Filed: 12/14/18 Page 5 of 5 PageID #:371



                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that, on December 14, 2018 a true and correct

copy of the foregoing Plaintiff’s Motion for an Extension of Time and for Substitution of a Party

was served on counsel of record via the Court’s ECF system, and on Ghaliah Obaisi, as

independent executor of the estate of Saleh Obaisi via email to obaisiestate@gmail.com.


                                             By: /s/ Corwin J. Carr
                                                     Corwin J. Carr




                                                5
